Mb. Justice Elkin,
dissenting :
The appellant in my opinion has a full, complete and adequate remedy at law. The court below so decided, and in this I see no error. The most that can be said in favor of the plaintiff here is that equitjr provides a more convenient procedure under the facts of this case. It is conceded that the word “ convenient ” has been sometimes used with approval by the courts in sustaining equitable jurisdiction. It has not always been aptly used and may be misleading. It was never intended as a definition of equity jurisdiction in the sense of saying an action of law is less convenient and a bill in equity more convenient. It is the convenience of the court, and not of the pleader, to which the term applies. In such cases, however, it is a matter of grace by the court and not of right to the pleader. It may be that equity jurisdiction should be enlarged, but in the absence of legislative authority the wisdom of opening the door just a little wider from time to time by judicial rule so as to unsettle professionally understood rules of practice may be seriously doubted.
I would affirm this case on the opinion of the learned court below.